Title: To Benjamin Franklin from Francis Bernard, 30 October 1763
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston Octo. 30. 1763
As you was so kind as to tell Mrs. Bernard that you would take care of my Son if he came in your way, I am encouraged to trouble you with particulars concerning him. By a letter dated Octo.9 We learn he is at Bellhaven: and as his Mony must be all spent, and he is not provided with any Papers of credit, I apprehend he may be necessarily detained there. I must therefore desire you will procure him credit and assistance to return to Philadelphia; and that you will procure him a passage by Sea from Philadelphia to Boston. If that cant be conveniently had, I must desire that you would return him home by way of New York. I should be glad that he may be concerned as little as possible in the expenditure and conduct of his journeys, that Delays and Deviations may be avoided as much as can be. Mrs. Child in third Street Philadelphia has directions from him. All charges will be thankfully paid. I am &c
Fra B

I have inclosed a Letter for him which you will be so good as to forward.
Benjm Franklin Esqr.

